Case: 20-60810   Document: 00516256756       Page: 1    Date Filed: 03/28/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 28, 2022
                              No. 20-60810                         Lyle W. Cayce
                            Summary Calendar                            Clerk



   Delmy Carolina Hernandez; Melany Nayely Merlo-
   Hernandez; Jeysy Abigail Merlo-Hernandez,

                                                                Petitioners,

                                   versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                           BIA No. A206 720 291
                           BIA No. A206 720 292
                           BIA No. A206 722 865
Case: 20-60810      Document: 00516256756          Page: 2    Date Filed: 03/28/2022

                                    No. 20-60810


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Delmy Carolina Hernandez and her minor children Melany Nayely
   Merlo-Hernandez and Jeysy Abigail Merlo-Hernandez, natives and citizens
   of Honduras, petition for review of an order by the Board of Immigration
   Appeals (BIA) dismissing their appeal from the denial of their applications
   for asylum, withholding of removal, and protection under the Convention
   Against Torture (CAT).
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          To establish eligibility for asylum, an applicant must prove that she is
   unwilling or unable to return to her home country “because of persecution
   or a well-founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013) (quoting 8 U.S.C.
   § 1101(a)(42)(A)). The burden is on the applicant to present “specific,
   detailed facts” to demonstrate past persecution or a well-founded fear of
   future persecution. Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
   2012) (quoting Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994)).
          Persecution is not mere harassment or discrimination, and instead “is
   a specific term that ‘does not encompass all treatment that our society
   regards as unfair, unjust, or even unlawful or unconstitutional.’” Gjetani v.
   Barr, 968 F.3d 393, 397 (5th Cir. 2020) (quoting Majd v. Gonzales, 446 F.3d


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-60810      Document: 00516256756          Page: 3   Date Filed: 03/28/2022




                                    No. 20-60810


   590, 595 (5th Cir. 2006)). While Hernandez argues that she and her family
   suffered persecution when they received threats of harm and death from gang
   members, when they were threatened when they travelled through gang-
   controlled territory, and when her oldest daughter was harassed by gang
   members, unfulfilled threats unaccompanied by violence fail to rise to the
   level of persecution. See Tesfamichael v. Gonzales, 469 F.3d 109, 116 (5th Cir.
   2006). Accordingly, there is no basis to overturn the BIA’s determination
   that the petitioners failed to demonstrate past persecution.
          In determining whether there is a nexus, we examine “whether the
   protected ground is one central reason motivating the persecutor, not the
   persecuted.” Vazquez-Guerra v. Garland, 7 F.4th 265, 269 (5th Cir. 2021),
   petition for cert. filed (U.S. Oct. 27, 2021) (No. 21-632).       Despite the
   petitioners’ assertions to the contrary, Hernandez’s testimony merely
   reflects that she and her family were subjected to general criminal activity.
   Therefore, substantial evidence supports the BIA’s determination that the
   petitioners failed to demonstrate that they had a well-founded fear of future
   persecution on account of a protected basis. See Cabrera v. Sessions, 890 F.3d
   153, 159-60 (5th Cir. 2018).
          To qualify for withholding of removal, an applicant has the burden of
   demonstrating that it is more likely than not that she will be persecuted on
   account of her race, religion, nationality, membership in a particular social
   group, or political opinion. Cantarero-Lagos v. Barr, 924 F.3d 145, 150 (5th
   Cir. 2019). While the petitioners contend that the burden for demonstrating
   a nexus between the suffered harm and a protected ground is more relaxed in
   the withholding context, our caselaw suggests otherwise. See Revencu v.
   Sessions, 895 F.3d 396, 402 (5th Cir. 2018); Quinteros-Hernandez v. Sessions,
   740 F. App’x 57, 58 (5th Cir. 2018). Because the petitioners “failed to
   establish the less stringent ‘well-founded fear’ standard of proof required for
   asylum relief,” they cannot meet the more stringent burden for obtaining



                                         3
Case: 20-60810     Document: 00516256756          Page: 4   Date Filed: 03/28/2022




                                   No. 20-60810


   withholding of removal, and they are therefore unable to demonstrate that
   the BIA erred in disposing of this claim. Dayo v. Holder, 687 F.3d 653, 658-
   59 (5th Cir. 2012) (internal quotation marks and citation omitted).
          Finally, substantial evidence supports the BIA’s determination that
   the petitioners were not entitled to protection under the CAT because they
   failed to offer any evidence that public officials have participated in,
   consented to, or willfully ignored gang violence. See Ramirez-Mejia v. Lynch,
   794 F.3d 485, 494 (5th Cir. 2015).
          Based upon the foregoing, the petition for review is DENIED.




                                         4